DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.
Response to Amendment
The Amendment filed 3/10/22 has been entered.  Claims 7- 10, 13- 15, 17, 19 and 24 are amended.  Claim 26 is canceled.  Claims 27- 28 are added.  Claims 7- 25 and 27- 28 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/10/22, with respect to the rejection of claim 7 and claim 17 under 35 U.S.C. § 103 over Dahlberg in view of Hovanes have been fully considered and are persuasive because neither Dahlberg nor Hovanes disclose the newly added limitation regarding wherein said visual pulse indicator is a reflective foil.  The rejection of claim 7 and claim 17 under 35 U.S.C. § 103 over Dahlberg in view of Hovanes and Dahlberg in view of Hovanes and Wada respectively, has been withdrawn. 

Amended claim 7 recites, “wherein said visual pulse indicator is a reflective foil that provides for moving up and down along with a pulse of said patient” in lines 5- 6.  Khair teaches an essentially two-dimensional optical sensor arrangement 12 for measuring tonometric blood pressure non-invasively (Col. 8, l. 36- 47).  The arrangement 12 includes a light source 30, light scattering from a reflective surface 14 that is layered against a skin surface 16 to measure blood pressure (Col. 8, l. 36- 47).  The reflective surface 14 taught by Khair is interpreted as the reflective foil recited in amended claim 7.  However, in the arrangement 12 taught by Khair, the visual indication of blood pressure is communicated to a user via the user interface 120, which is configured to be positioned on the patient (See Fig. 1) or communicated to a base unit 20 (Col. 15, l. 15- 19).  There is no suggestion by Khair, alone or in combination, to separate the reflective surface 14 from the arrangement 12 and to attach the reflective surface to a pressure component such as a substantially transparent balloon recited in amended claim 7 at lines 10- 11.  While there may be a reasonable motivation to automate a manual activity, there is no obvious reason to decouple the electronic processing of the light scattering from the reflective surface 14 to combine the reflective surface of Khair with the hemostasis apparatus of Daneshvar.  It is noted that Khair does not disclose the reflective surface 14 by itself providing any direct visual indications.
Additionally, a whole-body incorporation of the optical sensor arrangement 12 taught by Khair to meet the claim limitation of amended claim 7 and claim 17 with directly attaching the balloon to the opposite side of the optical sensor 12 facing away from the patient’s skin surface since Daneshvar does not teach or suggest a remote means of attaching a sensor.  Even though the rejection of claim 10 in the Final Office Action, mailed 12/10/21 was concerned with whether the combination of Khair with Daneshvar would obviate the transparency of the balloon component associated with Daneshvar (See p. 27 of the Office Action), the Office submits that, in light of the Amendment, the concern now is whether the combination would obviate the ability of the strain-gauge sensor to detect the movement of the patient’s skin in response to pulsation given that the balloon would impact the pressure readings by providing excessive hold down pressure.  As such, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s 
However, because the broadest reasonable interpretation of “wherein said visual pulse indicator is a reflective foil” does not preclude other components as being a part of the visual pulse indicator and because the broadest reasonable interpretation of “wherein said pressure component is attached to one of said first side and said second side of said reflective foil” allows for an indirect, remote attachment, such that said reflective foil of said visual pulse indicator is not directly abutting the surface of the pressure component, a new ground(s) of rejection is made in view of Edwards (WO 98/46144) in view of Khair et al. (US Pat. No. 6,475,153 B1) and Breen et al. (US Pat. No. 5,792,173).
Drawings
The drawings have been received on 2/18/13 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: Regarding Figures 4A and 7E: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites, “The apparatus of claim 1” in line 1.  However, claim 1 has been previously canceled.  As such, claim 24 is unclear because its dependency is unclear.  For the purposes of examination, claim 24 is interpreted as being dependent off of claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards (WO 98/46144).

    PNG
    media_image1.png
    616
    846
    media_image1.png
    Greyscale

Regarding claim 27, Edwards discloses an apparatus for use over a puncture site for a patient during hemostasis, comprising: 
a visual pulse indicator (60, 76, 78) (Figs. 1A, 1B, 1D) that is configured to display a blood flow attribute relating to the puncture site (24) (Fig. 1D) (p. 19, l. 13- 28; p. 20, l. 29- p. 21, l. 8- - one or more sensors 76 which can be positioned adjacent to the inflatable bladder 14 (Figure 1A) and/or remote from the inflatable bladder 14 (Figure 1D) sense pulse or blood pressure and microprocessor 60 monitors the sensors 76 and alerts user via a visual signal on LEDs 78, which visually signals alerts such as blood pressure or pulse rate falling below a pre-determined limit or bleeding being detected such that the combination of microprocessor, sensors and LEDs comprise a visual pulse indicator); 

a balloon (14) (Figs. 1A, 1C- 1D), wherein said balloon (14) is attached to said body component (BC) and said visual pulse indicator (60, 76, 78), wherein the inflation of said balloon (14) provides for increasing the pressure at the puncture site (24) (Abstract, p. 8, l. 17- 25 - - inflatable bladders coupled to a portion of a patient’s body in order to apply pressure to a wound site upon inflation).
Alternatively, the visual pulse indicator could simply be the LEDs 78 (p. 20, l. 29- p. 21, l. 8 - - microprocessor 60 monitors the sensors 76 and alerts user via a visual signal on LEDs 78, which visually signals alerts such as blood pressure or pulse rate falling below a pre-determined limit or bleeding being detected by conductivity or optical sensor for detecting blood) such that the apparatus includes:
a visual pulse indicator (78) (Fig. 1B) that is configured to display a blood flow attribute relating to the puncture site (24) (Fig. 1D); 
a body component (18) (Figs. 1A- 4, 6A- 13), wherein said visual pulse indicator (78) is attached to said body component (18), and the body component (18) is configured to position the visual pulse indicator (78) on the patient downstream from said puncture site (24) (it is noted that the language, “and the body component is configured to position the visual pulse indicator on the patient downstream from said 
a balloon (14) (Figs. 1A, 1C- 1D), wherein said balloon (14) is attached to said body component (18) and said visual pulse indicator (78), wherein the inflation of said balloon (14) provides for increasing the pressure at the puncture site (24) (Abstract, p. 8, l. 17- 25 - - inflatable bladders coupled to a portion of a patient’s body in order to apply pressure to a wound site upon inflation).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7- 10, 17 and 21- 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (WO 98/46144) in view of Khair et al. (US Pat. No. 6,475,153 B1) and Breen et al. (US Pat. No. 5,792,173).  Khair is cited in the Final Office Action, mailed 12/10/21.  Breen is cited in the Non-Final Office Action, mailed 6/07/21.
Regarding claims 7, 9- 10 and 21, Edwards discloses an apparatus for use over a puncture site for a patient during hemostasis comprising: 
a visual pulse indicator (60, 76, 78) (Figs. 1A, 1B, 1D) that is configured to be positioned on the patient near the puncture site (24) (Fig. 1D), wherein said visual pulse 
said visual indicator (60, 76, 78) having a first side and a second side (p. 19, l. 22- 26 - - remote sensor 76 is positioned near the puncture site (24) as shown in Fig. 1D; remote sensor 76 can be coupled to the patient by placing sensor 76 on a band (not shown) which can be fastened around the patient, the band having a first side and a second side), said first side configured to be placed facing the patient’s skin near the puncture site (24); and
a pressure component (14) (Figs. 1A, 1C- 13) configured to apply pressure to said puncture site (24) (Abstract, p. 8, l. 17- 25 - - inflatable bladders coupled to a portion of a patient’s body in order to apply pressure to a wound site upon inflation), and
wherein said pressure component (14) is attached to one of said first side and said second side of said visual indicator (See Annotated Fig. 1D showing body component (BC) attached to one side of the remote sensor 76 and attached to the pressure component (14) via the housing (11));
said plurality of indications including a first indication and a second indication;

wherein said first indication is displayed in conjunction with said non-constricted blood flow ((LEDs visual alert when bleeding) (p. 20, l. 29- p. 21, l. 8).
Edwards does not disclose 
(claim 7) a reflective foil;
(claim 7) a transparent pressure component (balloon);
 (claim 9) a polyester reflective foil;
(claim 10) removable band;
(claim 21) visual indication of pulsing motion of artery.
However, Khair teaches a visual pulse indicator (12, 14, 16, 36) that uses light scattering from a reflective foil (14) that is layered against the skin surface 16 with a flexible band 11 to measure blood pressure (See Figs. 1, 3)
(claim 7) wherein said visual pulse indicator (12, 14, 16, 36) (Figs. 1- 3) is a reflective foil that provides for moving up and down along with a pulse of said patient (the pulse indicator is interpreted as comprising an assembly or arrangement 12 which includes a reflective foil (14); it is noted that claim 7 does not limit the visual pulse indicator to consisting of only a reflective foil), said reflective foil (14) having a first side (facing skin surface as shown in Fig. 3) and a second side (opposite skin surface, facing light source 30 as shown in Fig. 3), said first side configured to be placed facing the patient’s skin (Col. 6, l. 18- 22; 33; Col. 14, l. 50- 59) using a band (11) (Col. 14, l. 50- 59 - - A strap 11 (FIG. 1) provides a hold down force to the sensor assembly);

(claim 21) wherein the visual pulse indicator (12, 14, 16, 36) provides a visual indication of a physical pulsing motion of an artery near the puncture site (See Fig. 3) (Col. 9, l. 32- 51 - - variations in blood pressure readings in artery indicated when reflective surface 14 assumes deflected shape corresponding to skin fluctuations due to blood pulsations in the radial artery).
The optical sensor arrangement including a polyester reflective foil placed on a patient using a band taught by Khair performs the same function of monitoring blood pressure (Khair - - Col. 8, l. 36- 47) as remote sensor placed on a patient using a band disclosed by Edwards (Edwards - - p. 19, l. 13- 28; p. 20, l. 29- p. 21, l. 8). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (optical sensor arrangement including a polyester reflective foil placed on a patient using a band taught by Khair) for another (remote sensor placed on a patient using a band disclosed by Edwards) since the substitution would have yielded predictable results, namely, of non-invasively monitoring blood pressure.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
It is noted that since the optical sensor arrangement taught by Khair can be connected to the computing platform or microprocessor associated with Edwards with wires or leads (Khair - - Col. 6, l. 47- 54), the optical sensor arrangement, including the reflective foil (14) taught by Khair can replace the remote sensor 76 shown in Edwards’ 
Edwards does not specifically disclose a transparent balloon.
However, Breen teaches a wound closure, hemostasis device (Col. 3, l. 65- Col. 4, l. 11) in the same field of endeavor including 
(claim 7) a substantially transparent balloon (12) (Col. 5, l. 6- 10);
(claim 10) further comprising a body component (20) (Figs. 10- 11), wherein said body component (20) is a band, wherein said substantially transparent balloon (12) is movable along said band (20), and wherein said substantially transparent balloon (12) provides for being removed from said band (20) (Col. 4, l. 14- 26 - - Balloon 12 can be coupled to placement patch 16 via belt 20 detachably or alternatively can be an integral member of placement patch 16).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Edwards in view of Khair to include a substantially transparent balloon because it would allow a lens to be formed as an integral part of the balloon compression element (Breen - - Col. 4, l. 54- 62).  The motivation for the modification would have been to adjustably position the wound closure hemostasis device in a manner that improves visualization of the wound site, thereby permitting continued direct visualization to determine when the blood flow out of the site ceases (Breen - - Col. 4, l. 54- 62; Col. 5, l. 6- 10).
Regarding claim 8, Edwards in view of Khair and Breen disclose the apparatus of claim 7, Edwards does not disclose wherein the hemostasis is performed as a part of transradial catheterization on the patient.

(claim 8) Breen further disclosing different balloon (12) sizes are employed for various vessels and sites, including but not limited to different sizes for brachial and ancillary puncture sites (Col. 4, l. 9- 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the correct balloon size appropriate for hemostasis performed as a part of transradial catheterization on the patient, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  Further, selecting a balloon size appropriate for performing hemostasis in a transradial catherization procedure would have yielded predictable results, namely an appropriate amount of pressure for closing a radial artery puncture.
Regarding claim 17, Edwards discloses an apparatus for use over a puncture site for a patient during hemostasis, comprising: 

said visual pulse indicator (60, 76, 78) having a first side, said first side configured to be placed facing the patient’s skin near a puncture site (24);
a body component (18, BC) (Figs. 1A- 4, 6A- 13; See Annotated Fig. 1D), wherein said visual pulse indicator (60, 76, 78) is attached to said body component (18, BC), and the body component (18, BC) is configured to position the visual pulse indicator (60, 76, 78) on the patient downstream from said puncture site (24) (it is noted that the language, “and the body component is configured to position the visual pulse indicator on the patient downstream from said puncture site” merely recites an intended use and the Office submits that the belt 18 can be loosened and the housing 11 and the bladder 14 can be repositioned downstream of the puncture site and the belt 18 is re-tightened; additionally, wire or lead marked as BC in Annotated Fig. 1D is capable of positioning the sensor 76 component of the visual pulse indicator downstream from the puncture site); and 
 (60, 76, 78).
Edwards does not disclose 
(claim 17) a reflective foil;
(claim 17) a transparent pressure component (balloon);
However, Khair teaches a visual pulse indicator (12, 14, 16, 36) that uses light scattering from a reflective foil (14) that is layered against the skin surface 16 with a flexible band 11 to measure blood pressure (See Figs. 1, 3)
(claim 17) wherein said visual pulse indicator (12, 14, 16, 36) (Figs. 1- 3) is a reflective foil that provides for moving up and down along with a pulse of said patient (the pulse indicator is interpreted as comprising an assembly or arrangement 12 which includes a reflective foil (14); it is noted that claim 7 does not limit the visual pulse indicator to consisting of only a reflective foil), said reflective foil (14) having a first side (facing skin surface as shown in Fig. 3) and a second side (opposite skin surface, facing light source 30 as shown in Fig. 3), said first side configured to be placed facing the patient’s skin (Col. 6, l. 18- 22; 33; Col. 14, l. 50- 59) using a band (11) (Col. 14, l. 50- 59 - - A strap 11 (FIG. 1) provides a hold down force to the sensor assembly).

It is noted that since the optical sensor arrangement taught by Khair can be connected to the computing platform or microprocessor associated with Edwards with wires or leads (Khair - - Col. 6, l. 47- 54), the optical sensor arrangement, including the reflective foil (14) taught by Khair can replace the remote sensor 76 shown in Edwards’ Fig. 1D and still be indirectly attached to the pressure component (14) associated with Edwards via the housing (11) associated with Edwards.
Edwards does not specifically disclose a transparent balloon.
However, Breen teaches a wound closure, hemostasis device (Col. 3, l. 65- Col. 4, l. 11) in the same field of endeavor including 
(claim 17) a substantially transparent balloon (12) (Col. 5, l. 6- 10).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Edwards in view of Khair to include a substantially transparent balloon because it would allow a lens to be formed as an 
Regarding claim 22, Edwards in view of Khair and Breen disclose the apparatus of claim 7, Edwards further disclosing wherein the visual pulse indicator (60, 76, 78) is arranged at or downstream of the puncture site (24) (See Annotated Fig. 1D - - showing remote sensor 76 positioned downstream from puncture site (24); Annotated Fig. 1D showing the femoral artery blood flow direction away from the heart) (p. 19, l. 13- 28; p. 20, l. 29- p. 21, l. 8- - one or more sensors 76 which can be positioned adjacent to the inflatable bladder 14 (Figure 1A) and/or remote from the inflatable bladder 14 (Figure 1D).
Claims 11 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (WO 98/46144) in view of Khair et al. (US Pat. No. 6,475,153 B1) and Breen et al. (US Pat. No. 5,792,173) as applied to claim 7 above, and in further in view of Chernomorsky et al. (US Pub. No. 2006/0079727 A1).  Chernomorsky is cited in the Non-Final Office Action, mailed 6/07/21.
Regarding claims 11 and 25, Edwards in view of Khair and Breen discloses the apparatus of claim 7, but Edwards in view of Khair and Breen does not disclose further comprising a bottom surface coated with an anti-adhesion component.
However, Chernomorsky teaches an inflatable balloon having a surface (208) (Figs. 2- 6)
(claim 11) further comprising a surface (208) coated with an anti-adhesion component (Ps. [0009], [0012], [0034] - - additional layer(s) of coating silicone film);
(claim 25) wherein the anti-adhesion component is a silicone coating (Ps. [0009], [0012], [0034] - - additional layer(s) of coating silicone film).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon associated with Edwards in view of Khair and Breen such that the bottom surface of the balloon in contact with the wound is coated with an anti-adhesion component as taught by Chernomorsky because it would .
Claims 12, 18- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (WO 98/46144) in view of Khair et al. (US Pat. No. 6,475,153 B1) and Breen et al. (US Pat. No. 5,792,173) as applied to claim 7 and 17 above, and further in view of Daneshvar (US Pat. No. 5,643,315).  Daneshvar is cited in the Non-Final Office Action, mailed 6/07/21.
Regarding claims 12 and 18- 20, Edwards in view of Khair and Breen discloses the apparatus of claim 17, Edwards further disclosing 
(claim 19) wherein said balloon (14) provides for being permanently fixed to said body component (18, BC) (p. 14, l. 7- 12)
but Edwards in view of Khair and Breen does not disclose
(claims 12 and 18) a timing component;
(claim 19) a foam pad;
(claim 20) a band with fabric fasting tape.
However, Daneshvar teaches a device for wound therapy and prevention of bleeding in the same field of endeavor, 
(claim 18) further disclosing (a) a timing component (Col. 15, l. 24- 44 - - computerized units include timing component for scheduling inflation);
 wherein said balloon (2, 27) is substantially transparent (Col. 2, l. 47- 58), wherein said balloon (2) provides for being permanently fixed to said body component (1) (Col. 2, l. 47- 58 - - adhesive used to permanently fix balloon onto body), said apparatus further comprising a foam pad (10, 12, 16, 43) (Figs. 5-6, 17) (Col. 20, l. 4- 22 - - gauze pad treated with Gel-foam or collagen is interpreted as a foam pad) that is not permanently fixed to said body component (1, 15) (Col. 14, l. 48- 51 - - removable  pieces of gauze pads);
(claim 20)  wherein said body component (1) is a substantially transparent band, wherein said band includes a first end and a second end, said apparatus further comprising a fabric fastening tape comprised of a dense arrangement of tiny nylon hooks and an interlocking nylon pile (Velcro), wherein said fabric fastening tape is attached to said first end and to said second end, said band including a timing component, said apparatus further including a non-stick coating (17) (Fig. 8) on a bottom surface of said apparatus and a center member (18) (Fig. 8) on said bottom surface of said apparatus  (Col. 3, l. 56- 67; Col. 12, l. 5- 27; Col. 15, l. 24- 44 - - non-permeable layer 17 is interpreted as a non-stick coating; Velcro snaps is interpreted as fabric fastening tape; computerized units include timing component for scheduling inflation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the balloon and body component associated with Edwards in view of Khair and Breen to include known materials and methods for automatically detecting and reacting to bleeding, including applying pressure on a wound site (Daneshvar - - Abstract, Col. 15, l. 24- 56).  The .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (WO 98/46144) in view of Khair et al. (US Pat. No. 6,475,153 B1) and Breen et al. (US Pat. No. 5,792,173) as applied to claim 7 above, and further in view of Searle (US Pat. No. 4,430,566).  Searle is cited in the Final Office Action, mailed 12/10/21.  
Regarding claim 23, Edwards in view of Khair and Breen discloses the apparatus of claim 7, Edwards in view of Khair and Breen does not disclose 
(claim 23) a moire line pattern.
However, Searle teaches an electrical optical transducer used to solve the pertinent problem of optimizing photo-detection of angular deflections.  Searle also teaches that it is well known in the art to use a moire interference pattern to provide electrical output related to angular deflections (Col. 1, l. 4- 9).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the visual pulse detector associated with Khair in order to include a moire pattern since it would have yielded predictable results, namely, electrical optical output related to angular deflections.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Allowable Subject Matter
Claims 13- 16, 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, 
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said visual pulse indicator is integrated with said balloon.  See Response to Arguments above regarding the strain-gauge sensor 36 of the optical sensor arrangement 12 of Khair precluding integration with a balloon.  Claims 14- 16 are dependent off of claim 13.
Regarding claim 24, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the reflective foil visually shows the moving up and down along with the pulse of the patient.  See Response to Arguments above regarding there being no obvious reason to decouple the electronic processing of the light scattering from the reflective surface 14 of Khair, such that the reflective surface 14 alone visually shows moving up and down along with the pulse of the patient.
Regarding claim 28, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said first side of said reflective foil is configured to be placed in direct contact with the patient's skin.  See Response to Arguments above regarding the strain-gauge sensor 36 of Khair being arranged as a membrane placed below the reflective surface 14 and positioned immediately adjacent to the surface of the patient’s body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771